DETAILED ACTION
Response to Amendment
1.	Applicant’s After Final amendments and accompanying remarks filed 02/16/21 have been fully considered and entered. Claims 1-9, 18, and 21-32 are canceled. Claims 19 and 33 have been amended as requested. Applicant’s cancellation of claims 21-32 renders moot the obviousness type rejections made over the prior art Loper et al., US 8,715,113. As such, these rejections are hereby withdrawn. Applicant’s amendment to claim 19 is found sufficient to overcome the claim objection set forth in the Final Action dated 10/14/20. As such, this objection is hereby withdrawn. Claims 10-17, 19-20 and 33 are found allowable.

Allowable Subject Matter
2.	Claims 10-17, 19-20 and 33 are found allowable.
With regard to claims 10-17 and 19-20, there is no known prior art which teach or suggest the claimed “second layer of a second layer on said first layer, said second layer comprising a thermoplastic cycloaliphatic polyamide matrix surrounding a woven fabric”
With regard to claim 33, said claim has been rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art does not the limitation of pads. Presently there is no known motivation to combine references to form an obviousness type rejection. 
	 Claims 11-17 and 19-20 are allowable as they depend directly or indirectly from independent claim 10 and thus are also found allowable. 


	Conclusion 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789